DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 28 February 2022 is acknowledged. However, the restriction requirement will be withdrawn. Claims 1-15 will be reviewed on the merits.
Information Disclosure Statement
	The information disclosure statement, filed 19 August 2021, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20210819, is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2018/111896 A1; hereinafter, “Hua”) in view of Garnavi et al. (US 2017/0270653 A1).
a.	Regarding claim 1, Hua discloses a method for processing an image, comprising: 
acquiring a feature map of a target image, wherein the target image contains a target object (Hua discloses extracting feature maps by source images that have different regions and inherently that has an object at Figs. 9-902, 9-904, ¶¶0072-73);  
determining a local feature map of in the feature map (Hua discloses masking the feature maps to decide the texture style at Figs. 9-922, 924, ¶0074);
combining features of different channels in the local feature map to obtain a local texture feature map (Hua discloses generating “[d]ifferent regions of the feature maps 926 presents different texture styles provided by the texture style sub-networks at Figs. 9-932, 934, 220, 926, ¶¶0074-76); and 
obtaining location information of the target object 10based on the local texture feature map (Hua discloses a partial region 942 of the target image 906 has a texture style close to the texture style of the reference image 932, and the other partial region 944 has a texture style close to the texture style of the reference image 934 at Figs. 9-906, 942, 944, ¶¶0076-77. Here, the partial regions could be considered as location information.). 
However, Hua does not disclose 5determining a target size in the feature map.
Garnavi discloses determining a target size in the feature map (Garnavi discloses determining and resize an image size at Fig. 1-102 and ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pre-processing of Garnavi to Hua’s masking process.
The suggestion/motivation would have been to provide and allow “automatic image quality assessment and correction” (Garnavi; ¶0001).
b.	Regarding claim 2. the combination applied in claim 1 discloses wherein the combining features of different channels in the local feature map to obtain a local texture feature map comprises: multiplying, for a feature of each channel, the feature 15of the channel by the features of respective channels at each pixel in the local feature map, or multiplying the feature of the channel by features of other channels (Hua discloses that “the image stylization part 220 is represented as which includes n texture style sub-networks using convolution” at Fig. 9-220 and ¶¶0043, 0071); 
determining a sum of products corresponding to the pixel (Hua discloses that “[t]he feature maps processed by the texture style sub-networks 222 and 224 are summed up to obtain the final feature maps” at Fig. 9-926, ¶0074. Moreover, the feature maps uss pixel values for its processing at ¶0060); and 
generating the local texture feature map composed of 20sums corresponding to respective pixels (Hua discloses that “[t]he feature maps processed by the texture style sub-networks 222 and 224 are summed up to obtain the final feature maps” at Fig. 9-926, ¶0074. Moreover, the feature maps uss pixel values for its processing at ¶0060).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the obtaining location information of the target object based on the local texture feature map comprises: processing the local texture feature map through a 25pre-trained deep neural network to obtain location information of a region composed of pixels where the target object is located in the target image, wherein the deep neural network is used to characterize the corresponding 23Attorney Docket No. ISGTP021/19A14434US relationship between the target image and the location information of the region composed of pixels where the target object contained in the target image is located (Hua discloses that the “each texture style sub-network may be comprised of a plurality of layers of CNN, for example, may include a plurality of convolution layers, each of which includes a plurality of convolution filters for performing convolution” and “he feature extraction part 210 and the feature transform part 212 may consist of a plurality of layers of the neural network. A plurality of layers in a Convolutional Neural Network (CNN) with excellent performance in the aspect of image processing may be utilize to form the feature extraction part 210. For example, the feature extraction part 210 may consist of a plurality of convolution layers for feature extraction. The feature transform part 212 may be arranged symmetrically. As an example, if the feature extraction part 210 includes one stride- 1 convolution layer and two stride-2 convolution layers, then the feature transform part 212 may include two stride- 1/2 convolution layers and one stride- 1 convolution layer. Each convolution layer forming the feature extraction part 210 and the feature transform part 212 may consist of a plurality of convolution filters (convolution kernels or neurons). Each convolution filter is provided for performing a convolution operation for a patch in an input image (or an output of a preceding layer). By selecting the convolution filters, particular information of the image (for example, colors, profiles, edges, lines, and the like of one or more objects) may be extracted” at Figs. 9-212, 220, ¶¶0033, 35).
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein the acquiring a feature map of a target image comprises: inputting the target image into the pre-trained deep neural network, and using an output of a target 20convolutional layer of the deep neural network as the feature map (Hua discloses that “the feature extraction part 210 . . .  may consist of a plurality of layers of the neural network. A plurality of layers in a Convolutional Neural Network (CNN) with excellent performance in the aspect of image processing may be utilize to form the feature extraction part 210. For example, the feature extraction part 210 may consist of a plurality of convolution layers for feature extraction . . .  As an example, if the feature extraction part 210 includes one stride- 1 convolution layer and two stride-2 convolution layers . . . “ at Fig. 9-210 and ¶0033).
e.	Regarding claims 6-8 and 10, claims 6-8 and 10 are analogous and correspond to claims 1-3 and 5, respectively. See rejection of claims 1-3 and 5 for further explanation.
f.	Regarding claims 11-13 and 15, claims 11-13 and 15 are analogous and correspond to claims 1-3 and 5, respectively. See rejection of claims 1-3 and 5 for further explanation.
Allowable Subject Matter
Claims 4, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of references related to the claimed invention:
Molchanov et al. (US 20180365532 A1): sequential multi-tasking to generate coordinates of landmarks within images. The landmark locations may be identified on an image of a human face and used for emotion recognition, face identity verification, eye gaze tracking, pose estimation, etc. A neural network model processes input image data to generate pixel-level likelihood estimates for landmarks in the input image data and a soft-argmax function computes predicted coordinates of each landmark based on the pixel-level likelihood estimates.
Zhang et al. (US 20190378242 A1): In implementations of super-resolution with reference images, a super-resolution image is generated based on reference images. Reference images are not constrained to have same or similar content as a low-resolution image being super-resolved. Texture features indicating high-frequency content are extracted into texture feature maps, and patches of texture feature maps of reference images are determined based on texture feature similarity. A content feature map indicating low-frequency content of an image is adaptively fused with a swapped texture feature map including patches of reference images with a neural network based on similarity of texture features. A user interfaces allows a user to select regions of multiple reference images to use for super-resolution. Hence, a super-resolution image can be generated with rich texture details incorporated from multiple reference images, even in the absence of reference images having similar content to an image being upscaled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609